Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the Applicant’s Remarks filed on 02/25/2022. An interview held on April 29, 2022 resulted in amendments to independent claim 1.  Claims 1 -4, 7-9 are pending. Claims 5-6 are canceled.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with attorney James Alpert April 29, 2022.
The independent claim 1 in the application has been amended as follows:
1. (Currently amended) A relay device connected to at least another one of a plurality of relay devices by a communication line, the relay device comprising: 
a plurality of ports in which at least two of the ports are redundant ports connected to a plurality of communication lines for providing a plurality of redundant transfer paths between the relay devices; and 
a processor and a memory, the processor and memory functioning as:
	a disruption determination unit that is configured to determine whether a frame transmitted from a target relay device that is one of the relay devices different from the relay device and received through one of the redundant ports of the relay device is disrupted; 
	an abnormality transmitter that is configured to transmit an abnormality detection frame to the target relay device when the disruption determination unit determines that the frame is disrupted; 
	a response receiver that is configured to determine whether a response frame is received from the target relay device after the abnormality transmitter transmits the abnormality detection frame; 
	an abnormality determination unit that is configured to determine that an abnormality occurs in one of the communication lines between the target relay device and the relay device when the response receiver determines that the response frame is not received; and
	an abnormality notification unit configured to transmit an abnormality occurrence notification, indicating that the abnormality occurs, to the at least another one of a plurality of relay devices other than the relay device when the abnormality determination unit determines that the abnormality occurs in the one of the communication lines between the target relay device and the relay device, wherein:
the abnormality notification unit transmits the abnormality occurrence notification using a communication path having different communication lines from the plurality of communication lines,
a communication protocol of each of the different communication lines is different from a communication protocol of each of the plurality of communication lines, and
the abnormality notification unit transmits the abnormality occurrence notification followed by a path normal status notification to the at least another one of the plurality of relay devices via the communication path having the different communication lines from the plurality of communication lines.

The specification in the application is also amended as follows:
	Replace the paragraph beginning on page 12, line 9 with the following replacement paragraph:
“When the response frame has been received from the adjacent relay device in S170, the communication control unit 73 clears the abnormality flag F1 in S200. Further, in S210, the communication control unit 73 causes the microcomputer (that is, any one of the microcomputers 61, 62, 63, and 64) to transmit a path normal status notification indicating that the communication lines between the relay device mounting the communication control unit 73 that executes the abnormality detection process and the adjacent relay devices are normal to another relay device through the CAN communication line 46.”

Allowable Subject Matter
Claims 1 -4, 7-9 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Instant invention is directed to a system or method of performing operations that include, in particular, transmitting abnormality and status notifications among interconnected relay devices using a separate, distinct management communication path once such abnormality is discovered on the main or default communication lines. None of the prior art of record teaches or fairly suggests the claimed limitations, especially the “the abnormality notification unit transmits the abnormality occurrence notification using a communication path
having different communication lines from the plurality of communication lines,
	a communication protocol of each of the different communication lines is different from a communication protocol of each of the plurality of communication lines, and
	the abnormality notification unit transmits the abnormality occurrence notification followed by a path normal status notification to the at least another one of the plurality of relay devices via the communication path having the different communication lines from the plurality of communication line.”
US-20170041161-A1 to Kaku which discloses specifying the abnormality occurrence within the separate communication path, and US20120197481-A1 to Takeda which discloses ECUs able to use a dedicated communication line to be used only to notify the occurrence of the abnormal event and sending an ON signal and an OFF signal, are the closest prior art found. 
As no prior art teaches or suggests all elements of independent claim 1, all of independent claim’s dependent claims are also considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461